Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I (claims  1, 3-5, 9, 13-15, 25, drawn to a recombinant single chain polypeptide comprising a first TNF superfamily (TNFsf) monomer, a second TNF sf monomer, and a third TNFsf monomer operably linked with peptide linkers, wherein the recombinant single chain polypeptide forms a trimer; the trimer comprises: (i) a first
receptor binding site comprising a first gain of function variant increases binding avidity to a target TNFsfR; (ii) a second receptor binding site comprising a second gain of function variant (increases binding avidity to a target TNFsfR); and (iii) a third receptor binding site comprising a loss of function variant (decreases binding avidity or blocks binding to target receptor); and the trimer has a high avidity for a target TNF sf receptor, RANK, and a low avidity to non-target TNF sf receptors (e.g., OPG), in the reply filed on 6/29/2021) is acknowledged.  
	In response to the interview with the Examiner on 7/12/2021, Applicant’s representative Kathleen E. Chaffee, filed amendments on 7/15/2021, and 7/23/2021.
Claims 1, 15, 22-23, and 25 are pending in the response dated 7/23/2021, and are under consideration by the Examiner.
Claims 2-14, 16-21, and 24 have been canceled.
Information Disclosure Statement: 

Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
 
4.	Claims 1, 15, 22-23, and 25 are allowable.

5.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a recombinant single chain polypeptide comprising: a first receptor activator of nuclear factor kappa-B ligand (RANKL) monomer comprising at least 85% sequence identity to residues 165 to 314 of SEQ ID NO: 2, a second RANKL monomer comprising at least 85% sequence identity to residues 165 to 314 of SEQ ID NO: 2, and a third RANKL monomer comprising at least 85% sequence identity to residues 165 to 314 of SEQ ID NO: 2; wherein, the first RANKL monomer, the second RANKL monomer, and the third RANKL monomer are operably linked in the C to N direction with peptide linkers: the recombinant single chain polypeptide forms a RANKL trimer, the RANKL trimer comprising: (i) a first receptor binding site comprising a first gain of function variant selected from the group consisting of A172R, K195E, Q237H, Q237T, H271Y, F270Y, and combinations 
Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the claimed polypeptide can inhibit bone resorption, and can be used to treat or prevent bone loss diseases such as osteoporosis.
.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646